Citation Nr: 1341612	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  13-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  He also served from January 1983 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is necessary for deciding the outcome of the Veteran's claim. Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims entitlement to service connection for a low back condition for which he was afforded a VA examination in November 2010.  In a December 2013 Informal Hearing Presentation the Veteran's representative argues that the negative opinion rendered in this examination report is based on "a significant factual inaccuracy."  The representative elaborates by pointing out that the VA examiner reported that the Veteran's service treatment records indicate that he was evaluated only once for a low back condition in 1979, while they actually show another low back complaint in 1988 (a fact which the RO conceded in the February 2013 Statement of the Case).  

The Board's review of the service treatment records reflect that in addition to the 1979 complaint of low back pain, the Veteran was evaluated with a chief complaint of lower back pain in November 1984.  The Veteran also reported the presence of recurrent back pain in connection with a 1988 periodic examination.  The examining clinician noted that the low back pain was from strenuous activities.  Thus, the Board finds that the November 2010 VA examination opinion is inadequate as it is based on an incorrect factual history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).  

The Veteran's representative further argues that the VA examiner did not have all of the Veteran's lay statements at the time of the November 2010 examination.  Specifically, the representative points to the information provided by the Veteran in his substantive appeal (VA Form 9) that was not received until March 2013.  In the Form 9, the Veteran explained that during service he completed "approximately 30 jumps as well as carrying heavy equipment, running with boots and flack jackets, running with packs, etc." while serving in the U.S. Army 82nd Airborne Division.

Because the examination report is inadequate, another examination is necessary for an opinion that is based on consideration all of the relevant lay evidence and medical evidence.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, as the claim is being remanded, the Veteran should be afforded the opportunity to submit any additional information that may help his claim.  Any outstanding, relevant medical records should be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his back disability.  Obtain relevant ongoing private and VA treatment records dated since February 2013, to include those from the VA Medical Centers in Detroit, Michigan, and Ann Arbor, Michigan.

2.  After completing the above-described development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his back disability.  The claims folder, and a copy of this remand, is to be made available to and must be reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Following review of the claims file and any additional examination deemed necessary, the examiner should respond to the following:

Taking into account all of the medical and lay evidence in the claims file, and specifically addressing the Veteran's credible and competent report of his in-service activities and the low back complaints noted in 1979, 1984 and 1988, is it as least as likely as not that the Veteran's current low back condition had onset in service, or that it is otherwise related to his military service?
  
The examiner must explain the medical basis for the conclusions reached.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After the development requested above has been completed to the extent possible, the claim should again be adjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


